DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuki (US Pat No 9,487,367).
Regarding claim 1, Otsuki discloses a sheet conveyance apparatus comprising:
a conveyance portion (33) comprising a rotary member (33A) and an opposing member (33B) and configured to convey a sheet in a conveyance nip, the opposing member being configured to oppose the rotary member to form the conveyance nip together with the rotary member;
an abutting member (122) configured to abut a surface of the rotary member; and
a support portion (300) configured to rotatably support the rotary member, wherein the support portion supports the rotary member such that the rotary member is relatively movable between a first position and a second position with respect to the abutting member, wherein when the sheet is not passing through the conveyance nip, the rotary member is positioned at the first position where the rotary member abuts the opposing member (e.g. shown in figure 6), and
when the sheet is passing through the conveyance nip, the rotary member is positioned at the second position which is more separated from the opposing member than the first 
wherein the abutting member abuts the rotary member regardless of which of the first position and the second position the rotary member is positioned at (e.g. generally shown in figure 4).

Regarding claim 2, Otsuki discloses an urging member (340) configured to urge the rotary member toward the opposing member, wherein the rotary member moves from the first position to the second position against an urging force of the urging member when the sheet passes through the conveyance nip (noted at least in column 8, lines 55-60 and column 9, lines 41-56).
Regarding claim 7, Otsuki discloses the abutting member is formed from an elastic member (e.g. sponge material, column 7, lines 1-14) and comprises a second opposing surface opposing the rotary member and extending in a direction parallel to a movement direction in which the rotary member moves between the first position and the second position (shown in figure 4).
Regarding claim 8, Otsuki discloses the rotary member sinks in the abutting member by a third distance in a direction perpendicular to the movement direction from the second opposing surface when the rotary member is positioned at the first position and when the rotary member is positioned at the second position (e.g. since when moving away from opposing member, the rotary member would encompass a greater overlap with the abutting member and thereby cause the rotary member to sink further).

Regarding claim 10, Otsuki discloses the abutting member abuts the surface of the rotary member to scrape off paper dust attached to the surface (noted in the abstract).
Regarding claim 11, Otsuki discloses the opposing member is a driving roller, and wherein the rotary member is a roller that is rotated in accordance with the driving roller (see column 3, lines 20-23).
Regarding claim 12, Otsuki discloses an image forming apparatus (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki in view of Akatsuka et al (US Pat No 8,543,051).
Regarding claim 4, Otsuki discloses the abutting member is formed of an elastic member (e.g. sponge material, column 7, lines 1-14).  It is noted that the abutting member taught by 
Regarding claim 5, Otsuki discloses the abutting member abuts the rotary member by a first contact pressure when the rotary member is positioned at the first position and by a second contact pressure larger than the first contact pressure when the rotary member is positioned at the second position (e.g. since the abutting member would move a direction which causes the tension spring to extend further, the force acting between the abutting member and rotating member would be greater).
Regarding claim 6, Otsuki discloses  the rotary member sinks in the abutting member by a first distance in the movement direction from the first opposing surface when the rotary member is positioned at the first position and by a second distance larger than the first distance in the movement direction from the first opposing surface when the rotary member is positioned at the second position (e.g. since when moving away from opposing member, the rotary member would encompass a greater overlap with the abutting member and thereby cause the rotary member to sink further).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests each and every feature of claim 3 along with the limitations of claim 1, specifically the support portion supporting each of the opposing member, rotating member and abutting member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar conveying devices for a similar purpose and teaches features similar to that which is claimed in the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Patrick Cicchino/Primary Examiner, Art Unit 3619